Citation Nr: 0614782	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  05-05 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1994 to October 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for 
bilateral hearing loss and assigned an initial rating of 0 
percent, with an effective date of one day after separation 
from service, October 31, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In a recent decision by United States Court of Appeals for 
Veterans Claims (Court), it was determined that the notice 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
must apply to all five elements of a service-connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was given 
specific notice of his rights and responsibilities with 
respect to the elements of a basic service-connection claim.  
The veteran, however, was not provided notice regarding the 
evidence needed to substantiate his claim for a higher 
initial rating.  The veteran has also not been informed with 
respect to the assignment of effective dates.  The Board 
concludes that the effect of these notice deficiencies are 
prejudicial to the veteran, as he may have provided 
additional evidence that would have shown that his disability 
met the criteria for a compensable rating if he had been 
informed of what evidence was required to substantiate such a 
claim.  This matter must be remanded so that proper notice 
may be provided to the veteran and any necessary development 
performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
veteran needs to be provided notification 
regarding the evidence needed to 
substantiate the claim of entitlement to 
an initial compensable rating for 
bilateral hearing loss.  The notice must 
also contain provisions with respect to 
the assignment of effective dates.  In 
addition, perform any and all development 
deemed necessary as a result of any 
response received from the veteran.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If he is not granted a 100 
percent rating, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


